internal_revenue_service p o box cincinnati oh release number release date date date legend x scholarship y company dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you will operate an employer-related scholarship program called x the purpose of x is to award one scholarship per year to a child of a current employee of y to attend a post- secondary educational_institution the maximum amount of x will be determined by your trustees each year and is not renewable x will be publicized on y’s intranet website or by any other appropriate method x will not be used as an inducement for employment or recruitment for y and there will be no commitments or understandings that the studies are for the benefit of you or y there will also be no requirement condition or suggestion express or implied that the recipient's parent is expected to render future employment services for you or y x will not be terminated if the recipient's parent terminates employment with y subsequent to letter catalog number 58264e the awarding of the grant regardless of the reason for such termination of the employment to be eligible the applicant must a be the child of a current employee of y with three or more years_of_service b be in their sophomore junior or senior year at a certified post-secondary education institution have a current gpa greater than submit a current resume or curriculum vitae submit recommendations from current past instructors and submit an essay of no longer than words about why they should be considered for x o a o o the recipient will be chosen by an independent selection committee consisting of at least two members who are knowledgeable in the education field and must have secondary or post-secondary education experience the independent selection committee will not have any members who are current or former employees of y or were your current or former trustees the number of grants awarded each year will not exceed percent of the number of employees' children who i were eligible ii were applicants for such grants and iii were considered by the selection committee in selecting the recipients of grants in that year or percent of the number of employees' children who can be shown to be eligible for grants whether or not they submitted an application in that year you will give the scholarship funds directly to the recipient’s educational_institution to be applied to the student's tuition bill funds may be applied by the educational_institution to any qualified tuition as defined in sec_117 the educational_institution will be instructed to refund to you any unused scholarship funds the educational_institution will be required to provide financial records and correspondence showing disbursement of scholarship funds you will keep all records related to x in accordance with your record retention policy if there is reason to believe that funds have been misappropriated you will investigate the claims with the help of the school’s bursar’s office basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant letter catalog number 58264e e e e e the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular e e e an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer letter catalog number 58264e other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary if you have questions please contact the person listed at the top of this letter please keep a copy of this letter in your records sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58264e
